Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
Defendant was convicted of the crime of murder in the District Court of the Fourth District.
1. The first assignment has just been disposed of in the case of The People v. Connor.
2. That the indictment, on its face, and the certificate of the *371transfer thereon, does not show that the District Court of the Fourth District had jurisdiction. The indictment charges the offense to have been committed within the city and county of San Francisco. It is true, the particular place or locality in which it was committed is not given. Nor was this necessary.. The Court must take judicial notice that the Fourth District is a district within and for the county of San Francisco, though it comprises only a portion of the territory of that county. But this division does not interfere with its jurisdiction over persons and subjects within the county. It would lead to very great inconvenience if this were so. By article six hundred and forty, section twenty of the Act respecting Courts of Justice, (Wood’s Dig. 150) it is provided, that in all the counties of this State, the District Court shall have jurisdiction to try and determine all indictments transmitted to them from the Courts of Sessions in the cases provided for by law. No distinction seems to be made as to the district, arising from the place or particular locality where the crime is committed. The District Court for the Fourth District is not less a Court for the whole county because it has territorial limits—these being given not for the purposes of limiting its powers, but for convenience in elections, etc. (Slade v. His Creditors, 10 Cal. 483.)
Several errors are assigned which we do not think it necessary to notice in detail; for they have either been decided in other cases, or fall within principles already settled. District Courts are Courts of general jurisdiction, and the regularity of their proceedings is presumed. It rests with a party seeking to impeach them to show affirmatively any imputed irregularity, or acts or omissions which affect the validity of their judgments, especially after the jurisdiction of the person is once shown. (People v. Barber, 9 Cal. 231; People v. Martin, 6 Id. 478 ; People v. Connor, decided at this term.)
There is nothing in the point that the record does not show the instructions given by the Court. It appears that they were given in writing, and if they were erroneous, this must be shown by the appellant.
The other points are not sustained by the record, or present, if sustained, no reversible error.
Judgment affirmed.